647 S.E.2d 97 (2007)
Donald B. MITCHELL
v.
The Honorable Ripley E. RAND, Senior Resident Judge of Wake County.
No. 201P07.
Supreme Court of North Carolina.
May 17, 2007.
Donald B. Mitchell, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State.

ORDER
Upon consideration of the petition filed by Plaintiff on the 19th day of April 2007 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County: *98 "Dismissed by order of the Court in Conference this the 17th day of May 2007."